Citation Nr: 1127091	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-07 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include on a secondary basis.  

2.  Entitlement to a higher initial disability rating greater than 40 percent for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In support of her claim, the Veteran testified at a hearing before RO personnel in June 2008.   

This case was previously before the Board in April 2010.  In an April 2010 decision, the Board denied the service connection claim at issue.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court vacated the Board's decision as to the service connection issue and remanded this appeal for further development consistent with instructions in a December 2010 Joint Motion for Remand (Joint Motion).  

Upon return from the Court, the Board sent a letter to the Veteran and her representative in February 2011 informing her that she had 90 days to submit additional evidence with an indication as to whether she desired a remand for the Agency of Original Jurisdiction (AOJ) to consider the evidence or whether she waived this right.  See generally 38 C.F.R. § 1304 (2010).  The Veteran has not submitted any additional evidence in response to the letter.  

The issue of an increased rating for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Competent evidence of record shows that the Veteran's depression is the direct result of her service-connected lumbar spine and headaches disorders.  A separate disability rating should be assigned for the Veteran's depression.  


CONCLUSION OF LAW

Service connection for depression as secondary to service-connected lumbar spine and headaches disorders is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.14 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the Board is granting secondary service connection for depression, as well as requesting the RO to assign a separate rating for depression per the Joint Motion's instructions, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Analysis - Service Connection for an Acquired Psychiatric Disorder

In its April 2010 decision, the Board denied the issue of entitlement to service connection for an acquired psychiatric disorder because service connection had already been established for depression as a component of the symptomatology of the Veteran's service-connected fibromyalgia disability under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The Board reasoned that the Veteran already had a 40 percent disability rating for service-connected fibromyalgia with upper and lower back, knee, wrist pain, depression, sleep disturbance, and irritable bowel syndrome.  Thus, the Board concluded the Veteran was already compensated for symptomatology of depression, and no further compensation was warranted.  

Regardless, per the Court's January 2011 Order and Joint Motion, the Court, through the parties, vacated and remanded that portion of the April 2010 Board decision that denied service connection for an acquired psychiatric disorder.  The parties agreed that vacatur and remand are necessary because the Board erred by failing to provide an adequate statement of reasons or bases for its determination that "granting a separate service connection and compensation for depression here would constitute 'pyramiding' of compensation . . . ."  See e.g., 38 C.F.R. § 4.14.   

In the Joint Motion, the parties agreed that in making its determination regarding the issue of pyramiding, the Board failed to consider that a separate, distinct rating for depression is possible per Diagnostic Code 5025 if certain criteria are met.  See Final Rule for Fibromyalgia, 64 Fed. Reg. 32,410 (June 17, 1999).  In particular, the final rule for fibromyalgia in the Federal Register states that "[i]f, however, a separate disability is diagnosed, e.g., dysthymic disorder, that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated . . . as long as the same signs and symptoms are not used to evaluate both the primary and secondary condition . . . ."  The Joint Motion also assessed that competent medical evidence of record existed demonstrating that the Veteran's depression was secondary not only to fibromyalgia, but also to a service-connected lumbar spine disorder and to service-connected migraine headaches.  See October 2004 VA mental health examination.  Importantly, these service-connected back and headache disabilities are both rated separately from fibromyalgia, such that a strong argument can be made that the Veteran's depression can receive a separate rating as well.  

Therefore, in the Joint Motion the parties agreed that the Board must fully consider and discuss whether the October 2004 VA examiner's diagnosis of depression secondary to fibromyalgia, back pain, and migraines warrants entitlement to a separate disability rating for depression.  In addition, the parties agreed that, upon remand, the Board should consider and discuss the applicability of 38 C.F.R. § 4.126(d), which provides that, "[w]hen a single disability has been diagnosed as both a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the more dominant (more disabling) aspect of the condition . . . ."  If, upon remand, the Board determines that Appellant is not entitled to a separate disability rating for depression, the Board was instructed to consider whether Appellant's fibromyalgia disability is more appropriately rated under Diagnostic Code 5025 than under any other diagnostic code that compensates for symptoms of depression, including 38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder).

The Board now turns to the analysis of the service connection matter.  A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability). 

In the present case, the October 2004 VA mental health examiner opined that the Veteran was suffering from depression secondary not only to her service-connected fibromyalgia, but also to her service-connected lumbar spine and service-connected migraine headache disabilities.  Therefore, the Board finds there is competent medical evidence of a secondary relationship between her current depression and her service-connected lumbar spine and migraine headache disabilities.  38 C.F.R. § 3.310; Velez 11 Vet. App. at 158.  And since a component of the Veteran's depression is secondary to service-connected disabilities other than her fibromyalgia, the Veteran is entitled to a separate disability rating for depression.  Thus, her depression no longer has to be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025 for fibromyalgia.  Rather, all of her depressive symptoms should be rated separately under 38 C.F.R. § 4.130, Diagnostic Code 9434 for major depressive disorder.  The Board emphasizes that it is granting secondary service connection for the Veteran's depression on the basis that is the direct result of her service-connected lumbar spine and migraine headache disorders, as opposed to aggravation.  

The Board acknowledges that the provisions of 38 C.F.R. § 4.126(d) instruct that when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate the disability under a diagnostic code that represents the dominant (more disabling) aspect of the condition.  See also 38 C.F.R. § 4.14 (rule against pyramiding).  However, in the present decision, the Board finds that the Veteran's fibromyalgia and depression are not a single disability, such that 38 C.F.R. § 4.126(d) does not apply here.  In addition, it can only be of benefit to the Veteran that the Board is assigning a separate, additional rating for depression.  

The Board also acknowledges that with regard to PTSD, review of the medical evidence on file fails to show a diagnosis of PTSD.  The October 2004 VA mental health examiner opined that a diagnosis of PTSD was not justified, noting that the Veteran did not have typical symptoms of PTSD in the form of nightmares, flashbacks, arousal symptoms.  See also American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  In order to establish service connection for PTSD, there must be current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In the present case, the Board finds the most probative medical evidence is against a finding that the Veteran has PTSD.  In any event, the present decision is considered a full grant of the benefits sought by the Veteran for her acquired psychiatric disorder claim to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a psychiatric disorder claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In fact, the Joint Motion did not specifically attack the Board's reasons and bases for its prior PTSD denial.    

In light of the above, resolving any doubt in the Veteran's favor, the Board concludes the preponderance of the evidence supports secondary service connection for depression.  38 U.S.C.A. § 5107(b).  The RO should assign the Veteran a separate disability rating for her depression under 38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder).  


ORDER

Service connection for an acquired psychiatric disorder (depression) as secondary to service-connected low back and migraine headache disabilities is granted.  


REMAND

Per the Court's January 2011 Order and Joint Motion for Remand, the parties further agreed that the Board must discuss whether the October 2004 VA examiner's finding that the Appellant had a constant pain level of seven due to fibromyalgia alone establishes entitlement to a 40 percent disability rating under Diagnostic Code 5025, irrespective of upper and lower back, knee, wrist pain, depression, sleep disturbance, and irritable bowel syndrome symptomatology.  In this regard, the Board has taken into consideration this request, but is puzzled as to legal basis for such a request by the Joint Motion.  

On this point, the issue on appeal certified to the Board is service connection for an acquired psychiatric disorder.  However, the Joint Motion, sua sponte, has in essence raised the issue of an increased rating greater than 40 percent for fibromyalgia, and has in effect placed it on appeal as well.  In particular, the Joint Motion specifically requests the Board to consider symptomatology of "constant pain" due to fibromyalgia in determining the proper disability rating to assign for fibromyalgia under Diagnostic Code 5025.  In other words, the Joint Motion requests the Board to consider the proper disability rating for fibromyalgia, an issue that simply was not on appeal.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a Notice of Disagreement (NOD) and completed by a Substantive Appeal (VA Form 9) after a Statement of the Case (SOC) is furnished to the Veteran.  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2010).  The Veteran never filed a timely Substantive Appeal on the issue of an increased rating greater than for 40 percent for fibromyalgia after the RO last denied that issue in the January 2006 SOC.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  In addition, the issue of an increased rating greater than for 40 percent for fibromyalgia was neither certified to the Board nor addressed by the Board in its earlier April 2010 decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (in limited instances the Board may waive any issue of timeliness in the filing of a Substantive Appeal for a given issue, either explicitly or implicitly).  Therefore, by law this issue should not be before the Board.  However, the Board is bound to follow the Joint Motion of the parties, incorporated into the January 2011 Order of the Court.  See 38 U.S.C.A. § 7252(a).   

But before addressing the increased rating issue, the Board observes that additional evidence was submitted after the January 2006 SOC.  In the absence of a more current Supplemental Statement of the Case (SSOC) for the increased rating issue, the record does not demonstrate that such additional evidence has first been considered by the by the AOJ.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2010) (a SSOC must be furnished when the AOJ receives additional pertinent evidence after it issues a SOC but before the appeal is certified and transferred to the Board).  So if the Board was to consider the increased rating issue in the first instance, this potentially could be prejudicial because the Veteran, in effect, would "lose one bite of the apple," meaning the benefit of one level of judicial review.  Cf., Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the fibromyalgia issue is REMANDED for the following action:

Adjudicate the issue of a higher initial rating greater than 40 percent for fibromyalgia.  Per the Court's January 2011 Order and Joint Motion for Remand, the parties agreed that VA must discuss whether the October 2004 VA examiner's finding that Appellant had a constant pain level of seven due to fibromyalgia alone establishes entitlement to a 40 percent disability rating under Diagnostic Code 5025, irrespective of upper and lower back, knee, wrist pain, depression, sleep disturbance, and irritable bowel syndrome symptomatology.  If the disposition of this issue remains unfavorable, furnish the Veteran and her representative with a SSOC and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


